DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3, 7, 9, 10, and 16 are currently pending. Claims 1 and 10 have been amended. Claims 1 and 10 have been amended to overcome the 35 U.S.C. 112(b) rejections set forth in the Non-Final Office Action mailed on 09 November 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. ‘541 (US Pub No. 2016/0095541 – previously cited) in view of Pop et al. ‘455 (US Pub No. 2016/0120455 – previously cited) further in view of Wang et al. ‘784 (US Pub No. 2010/0019784 – previously cited) further in view of Rogers et al. ‘047 (US Pub No. 2020/0155047 – previously cited; It is noted that the provisional dates of this prior art reference are 02 June 2017.).
Regarding claim 1, Wang et al. ‘541 teaches a diagnostic sensor device (Fig. 2A microneedle array strip system 200 and Abstract, [0007], [0077]; Device is used for processing sensed signals to determine whether the detected analyte reflects a healthy or diseased state which is a diagnosis) comprising:
a monolithic semiconductor integrated circuit (Fig. 2A microneedle array strip system 200 and [0077]; System 200 includes a number of electrodes integrally connected via circuitry conductors 211 to a connector region 218 on a semiconductor chip, or flat flex cable (FFC), 210) comprising:
	a distal end (end of microneedle array strip system 200 comprising connector region 218) physically configured to fit into a connector (Figs. 2A, 2C circuit board connector 219 and [0077]; Connector region 218 fits into connector 219) conforming to a non-proprietary data and power transfer standard ([0072], [0077]; The data and power transfer standards are specified in [0072] and the FFC connector indicate the connector conforms to a non-proprietary data and power transfer standard), said distal end having exposed pads for engagement with corresponding conductors of a socket of the connector (Figs. 2A, 2C show exposed pads of connector region 218 corresponding to the conductors of the connector socket);
	at least one sensor for contact with an analyte (Fig. 2A electrodes 202, 206, 207 and [0077]-[0078]), and
	a sensing circuit (Fig. 2A FFC 210, circuitry conductors 211 and [0077]) comprising the exposed pads (Fig. 2A FFC 210, circuitry conductors 211 and [0077]; Sensing circuit elements 210, 211 establish connection between the sensing electrodes and the connector pads).
Wang et al. ‘541 teaches all of the elements of the current invention as mentioned above except for wherein the sensing circuit includes converters.
Pop et al. ‘455 teaches a measurement circuit that includes a sensor and a processing circuit. The processing circuit may include an analog-to-digital converter for digitizing measurement signals from the measurement circuit and the sensor ([0108]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensing circuit of Wang et al. ‘541 to include converters as Pop et al. ‘455 teaches that this will aid in digitizing measurement signals.
Wang et al. ‘541 in view of Pop et al. ‘455 teaches all of the elements of the current invention as mentioned above except for wherein the sensing circuit includes digital calibration circuits and at least some of the converters and digital calibration circuits are located directly beneath the sensors.
Wang et al. ‘784 teaches an insertion monitor 30 that is used to encode information regarding sensor strip 10. The encoded information can be, for example, calibration information for that manufacturing lot or for that specific strip. Such calibration information or code may relate to, e.g., the sensitivity of the strip or to the y-intercept and/or slope of its calibration curve (Figs. 2B, 7B insertion monitor 30 and [0071], [0088]-[0090]). The insertion monitor also acts as a digital calibration circuit because it contains circuit calibration information and translates that calibration information to other elements of the device via circuitry. [0065], [0069], and [0101]-[0103] mention that the sensor electrodes connect to contact pads 123-126 which then connects to leads 223-226, as shown in Figs. 9A, 9B. Leads 223-226 are connected and therefore are part of the overall connection of device 530, which is shown to directly cover insertion monitor 30, as shown in Figs. 7B, 8. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diagnostic sensor of Wang et al. ‘541 in view of Pop et al. ‘455 to include digital calibration circuits as Wang et al. ‘784 teaches that this will create a device that can perform accurate analysis of the concentration of analytes in a volume of sample ([0005]).
Regarding the converters and digital calibration circuits being located directly beneath the sensors, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have located the converters and digital calibration circuits of Wang et al. ‘541 in view of Pop et al. ‘455 further in view of Wang et al. ‘784 directly beneath the sensors as it would merely be a rearrangement of parts (see MPEP 2144.04 VI. C. Rearrangement of Parts). The location of the converters and digital calibration circuits with regard to the sensors is merely a matter of obvious design choice.
Wang et al. ‘541 in view of Pop et al. ‘455 further in view of Wang et al. ‘784 teaches all of the elements of the current invention as mentioned above except for the sensing circuit includes the at least one capacitive sensor.
Rogers et al. ‘047 teaches a diagnostic sensor device that includes sensors that may be electro chemical sensors that monitor capacitance ([0079]-[0080], [0384], [0392], [0403]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensing circuit of Wang et al. ‘541 in view of Pop et al. ‘455 further in view of Wang et al. ‘784 to include at least one capacitive sensor as Rogers et al. ‘047 teaches that this will create a device that can measure and characterize properties of biofluids in a manner that is versatile and can be tailored to a wide range of applications ([0006]).
Regarding claim 10, Wang et al. ‘541 teaches wherein the interface comprises contacts for engaging as male components in female components of the conductors of the socket (Figs. 2A, 2C shows contacts 218 engaging as a male component inserted in a female component 219 of a non-proprietary data and power transfer standard which comprises a FFC socket, as indicated by the device 200 being a FFC, alternatively the receiving socket comprises a USB which also embodies a non-proprietary data and power transfer standard).
Wang et al. ‘541 in view of Pop et al. ‘455 further in view of Wang et al. ‘784 further in view of Rogers et al. ‘047 teaches all of the elements of the current invention as mentioned above except for an interface having engagement pads configured to overlap and engage the exposed pads of the monolithic semiconductor integrated circuit.
Wang et al. ‘784 teaches the leads with pads 223-226 engage with contact pads 123-126 as shown in Figs. 9A, 9B and [0100]-[0103]. Contact pads 123-126 are overlapping and engaging contact pads 123-126, which are pads connected to the electrodes of the integrated circuit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diagnostic sensor device of Wang et al. ‘541 in view of Pop et al. ‘455 further in view of Wang et al. ‘784 further in view of Rogers et al. ‘047 with the interface having engagement pads as Wang et al. ‘784 teaches this will create an easy to use analyte sensor ([0005]).
Claims 2, 3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. ‘541 in view of Pop et al. ‘455 further in view of Wang et al. ‘784 further in view of Rogers et al. ‘047, as applied to claim 1, further in view of Gottlieb et al. ‘605 (US Pub No. 2014/0135605 – previously cited).
Regarding claim 2, Wang et al. ‘541 in view of Pop et al. ‘455 further in view of Wang et al. ‘784 further in view of Rogers et al. ‘047, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the device comprises a layer of hydrophobic material which is etched to form an exposed sensing region for each sensor.
Gottlieb et al. ‘605 teaches a sensor 100 that comprises a cover layer 106 which is made of a polymer coating such as silicone compounds or polyimides, which are hydrophobic materials. Apertures 108 are formed on cover layer 106 through etching to expose electrodes to analytes (Fig. 2 cover layer 106, apertures 108 and [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diagnostic sensor of Wang et al. ‘541 in view of Pop et al. ‘455 further in view of Wang et al. ‘784 further in view of Rogers et al. ‘047, as applied to claim 1, to include a layer of hydrophobic material as Gottlieb et al. ‘605 teaches that this would create a device that has strengthened conductive regions ([0055]).
Regarding claim 3, Wang et al. ‘541 in view of Pop et al. ‘455 further in view of Wang et al. ‘784 further in view of Rogers et al. ‘047, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the device comprises a layer of hydrophobic material which is etched to form an exposed sensing region for each sensor, and wherein the hydrophobic material comprises polyimide.
Gottlieb et al. ‘605 teaches a sensor 100 that comprises a cover layer 106 which is made of a polymer coating such as silicone compounds or polyimides, which are hydrophobic materials. Apertures 108 are formed on cover layer 106 through etching to expose electrodes to analytes (Fig. 2 cover layer 106, apertures 108 and [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diagnostic sensor of Wang et al. ‘541 in view of Pop et al. ‘455 further in view of Wang et al. ‘784 further in view of Rogers et al. ‘047, as applied to claim 1, to include a layer of hydrophobic material was Gottlieb et al. ‘605 teaches that this would create a device that has components that provide electrically insulating protective properties ([0086]).
Regarding claim 9, Wang et al. ‘541 in view of Pop et al. ‘455 further in view of Wang et al. ‘784 further in view of Rogers et al. ‘047, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the device comprises a layer of hydrophobic material which is etched to form an exposed sensing region surrounding the at least one sensor.
Gottlieb et al. ‘605 teaches a sensor 100 that comprises a cover layer 106 which is made of a polymer coating such as silicone compounds or polyimides, which are hydrophobic materials. Apertures 108 are formed on cover layer 106 through etching to expose electrodes to analytes (Fig. 2 cover layer 106, apertures 108 and [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diagnostic sensor device of Wang et al. ‘541 in view of Pop et al. ‘455 further in view of Wang et al. ‘784 further in view of Rogers et al. ‘047, as applied to claim 1, to include a layer of hydrophobic material as Gottlieb et al. ‘605 teaches that this will aid in creating a device that can obtain more accurate determination of the actual analyte level in the patient ([0106]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. ‘541 in view of Pop et al. ‘455 further in view of Wang et al. ‘784 further in view of Rogers et al. ‘047, as applied to claim 1, further in view of Lisogurski et al. ‘893 (US Pub No. 2014/0199893 – previously cited).
Regarding claim 7, Wang et al. ‘541 teaches wherein the device distal end is configured to fit into a 10-pin Universal Serial Bus (USB) connector socket or a 10-pin Flat Flexible Cable (FFC) socket (Fig. 2A FFC 210 has 10 black pins on connector region 218 and [0077]).
Wang et al. ‘541 in view of Pop et al. ‘455 further in view of Wang et al. ‘784 further in view of Rogers et al. ‘047 teaches all of the elements of the current invention as mentioned above except for wherein the device distal end is configured to fit into a 12-pin USB connector socket or a 12-pin FFC socket.
Lisogurski et al. ‘893 teaches a medical device including a medical connector to establish a communication between the medical device and a medical monitor according to a Universal Serial Bus (USB) standard (Abstract). The medical device includes a connection region. The connection region is part of a USB, which may have one or more pins ([0028], [0044]). Because the USB may have one or more pins, the USB may have 10 or 12 pins, which would still perform the same function.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the 12-pin USB connector socket of Lisogurski et al. ‘893 for the 10-pin USB connector socket of Wang et al. ‘541 as Lisogurski et al. ‘893 teaches that a USB may have one or more pins, as having either 10 or 12 pins would obtain predictable results, the predictable results being forming a connection between one device and another.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. ‘541 in view of Pop et al. ‘455 further in view of Wang et al. ‘784 further in view of Rogers et al. ‘047, as applied to claim 10, further in view of Kube et al. ‘835 (US Pub No. 2012/0184835 – previously cited).
Regarding claim 16, Wang et al. ‘541 in view of Pop et al. ‘455 further in view of Wang et al. ‘784 further in view of Rogers et al. ‘047, as applied to claim 10, teaches all of the elements of the current invention as mentioned above except for wherein the interface comprises chamfered leading edges.
Kube et al. ‘835 a sensor head 1a that has lateral lead-in chamfers 6 that simply for a user the process of plugging-on a coupling part or simplify the plugging-on of a support part 7 as shown in Figs. 7, 8 during manufacture ([0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interface of Wang et al. ‘541 in view of Pop et al. ‘455 further in view of Wang et al. ‘784 further in view of Rogers et al. ‘047, as applied to claim 10, to include chamfered leading edges has Kube et al. ‘835 teaches that this would simplify the plugging-in of components.
Response to Arguments
Applicant argues that Wang et al. ‘541, Pop et al. ‘455, and Lisogurski et al. ‘893 do not teach a semiconductor or integrated circuit. However, Examiner notes that Wang et al. ‘541 already teaches the monolithic semiconductor integrated circuit. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As such, Applicant’s arguments are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791